To a petition for a rehearing—
JUDGE PRYOR
delivered the EOLLOwnra response:
The question raised by the petition for rehearing was fully-considered on the oral arguments, and by a careful reading of the briefs; and even if we are mistaken as to the law of the case in reference to the pleadings, the facts develop the property in the stock as belonging to Mrs. Johnston, with a full knowledge of that fact with the officers of the bank, and we perceive no reason for disturbing the opinion either on the pleadings or facts.
Petition overruled.